The defendant Rosina Bonagura was brought into this action as administratrix of the goods and chattels of Salvatore Bonagura, deceased. In such capacity she did not become vested with the real property of the decedent. The absence from this action of the heirs at law or devisees of the decedent as parties defendant renders it impossible to uphold the judgment of foreclosure and sale. The judgment of the County Court of Kings county is reversed, with costs and disbursements of this appeal to the appellant, and a new trial is ordered, costs-to abide the final award of costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.